Mr. Justice Creighton delivered the opinion of the court. Abstract of the Decision. Set-off and recoupment, § 6*—when officer of a lodge entitled to set-off for amount paid for rent of huilding. Where an officer of a lodge leased a building and paid the rent as it became due, sometimes out of money belonging to the lodge and at other times out of his own money, in which case he had presented bills therefor which were approved and allowed, and such arrangement continued for some time without objection by the lodge, and later such officer leased the building from the owner in his own name, notifying the lodge that it could use the building as it always had and that he was to receive the same rent as formerly, held in an action against him by the lodge for certain money collected from subtenants that he was entitled to a set-off for the amount he had paid for rent from his own money, it appearing that he had acted in good faith in paying the rent and fully expected to be reimbursed as he previously had and that there was an implied obligation on the part of the lodge to give him credit for such amount for the reason that the lodge had received the use of the building and the services of the officer in like capacity for years without objection.